Brown, Judge, concurring.
[8] I concur with the majority opinion that the term "using" is not synonymous with "operating" and would note that had Indiana Farmers wanted to dispel any uncertainty regarding the impact of an individual's driver's license status on coverage, it could have referred in certain provisions to "legally" using a vehicle; that is, Indiana Farmers could have drafted the Policy in a way that clearly defined and used "legally using." Further, in light of the fact that the Policy leaves "entitled" undefined and uses elsewhere the phrase "legally entitled," see, e.g. , Appellant's Appendix Volume II at 106 ("We will pay compensatory *285damages which an 'insured' is legally entitled to recover ...."), I find that reasonable persons could interpret subsection A(8) to refer to permission. For these reasons I concur with the majority opinion.